UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
MUTINTA MICHELO, KATHERINE SEAMAN,                                      :
MARY RE SEAMAN, and SANDRA TABAR,                                       :
individually and on behalf of all others similarly situated,            :
                                                                        :
                                                                        : 18-cv-1781-PGG
                                    Plaintiffs,                         :
         v.                                                             :
                                                                        :
                                                                        :
NATIONAL COLLEGIATE STUDENT LOAN TRUST :
2007-2; NATIONAL COLLEGIATE STUDENT LOAN :
                                                                        :
TRUST 2007-3; TRANSWORLD SYSTEMS, INC., in its :
own right and as successor to NCO FINANCIAL                             :
SYSTEMS, INC.; EGS FINANCIAL CARE INC.,                                 :
formerly known as NCO FINANCIAL SYSTEMS, INC.; :
and FORSTER & GARBUS LLP,                                               :
                                                                        :
                                    Defendants.                         :
                                                                        :
------------------------------------------------------------------------X
                      NOTICE OF DEFENDANTS’ MOTION TO DISMISS

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendants’ Motion to Dismiss, and upon Plaintiffs’ Amended Class Action Complaint

(“Amended Complaint”), all prior pleadings, orders and proceedings had herein, Defendants

National Collegiate Student Loan Trust 2007-2, National Collegiate Student Loan Trust 2007-3,

Transworld Systems, Inc., EGS Financial Care, Inc. f/k/a NCO Financial Systems, Inc., and

Forster & Garbus LLP will hereby move this Court, before the Honorable Judge Paul G.

Gardephe, United States District Judge, at the United States Courthouse for the Southern District

of New York, 40 Foley Square, New York, New York 10007, at a time and date to be set by the

Court, for an order dismissing with prejudice Plaintiffs’ Amended Complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6), and granting Defendants such other relief as the

Court deems just and proper.


                                                        1
Dated: New York, New York
       October 15, 2018     By: /s/ Gregory T. Casamento
                                    Gregory T. Casamento
                                    R. James DeRose, III
                                    LOCKE LORD LLP
                                    Brookfield Place, 20th Floor
                                    200 Vesey Street
                                    New York, NY 10281
                                    (212) 415-8600
                                    gcasamento@lockelord.com
                                    rderose@lockelord.com

                                    J. Matthew Goodin
                                    111 South Wacker Drive
                                    Suite 4100
                                    Chicago, IL 60606
                                    (312) 443-0700
                                    jmgoodin@lockelord.com

                            Attorneys for Defendants National Collegiate Student
                            Loan Trust 2007-2 and National Collegiate Student
                            Loan Trust 2007-3

                            By: /s/ Morgan Marcus
                                    Morgan Ian Marcus
                                    SESSIONS, FISHMAN NATHAN &
                                    ISRAEL LLC
                                    120 S. LaSalle Street, Suite 1960
                                    Chicago, Illinois 60603
                                    (312) 578-0990
                                    mmarcus@sessions.legal

                            Attorneys for Defendants EGS Financial Care, Inc.
                            and Transworld Systems, Inc.

                            By: /s/ Carol Lastorino
                                    Carol A. Lastorino
                                    Amanda Rae Griner
                                    RIVKIN RADLER LLP
                                    926 Rexcorp Plaza
                                    Uniondale, New York 11556
                                    (516) 357-3101
                                    carol.lastorino@rivkin.com
                                    amanda.gruman@rivkin.com

                            Attorneys for Defendant Forster & Garbus LLP

                                2
